Wells Fargo Bank N.A., Bruce




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                          May 1, 2014

                                     No. 04-14-00251-CV

                                      Gloria SANCHEZ,
                                           Appellant

                                               v.

                    WELLS FARGO BANK N.A., Bruce Neyland, et. al.,
                                  Appellee

                         From the County Court, Wilson County, Texas
                                  Trial Court No. CV-03862
                          Honorable Marvin Quinney, Judge Presiding


                         CORRECTED ORDER
        The reporter’s record was due to be filed with this court on April 21, 2014. See TEX. R.
APP. P. 35.1. April 30, 2014, court reporter Sylvia A. Quesada’s filed a request for an extension
of time to file the record until May 20, 2014. The request is GRANTED. The reporter’s record
is due to be filed no later than May 20, 2014.

                                                    _________________________________
                                                    Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of May, 2014.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court